 Case: 2:19-cv-03689-MHW-KAJ Doc #: 21 Filed: 03/31/20 Page: 1 of 1 PAGEID #: 82




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



MARY M. LAILE,

                        Plaintiff,

                                                        Civil Action 2:19-cv-3689
                                                        Judge Michael H. Watson
        v.                                              Magistrate Judge Jolson

ANDREW K MITCHELL, et al.,
                        Defendants.




                                                ORDER

        This case has been reported settled. A Telephonic status conference will be held on May 28,

2020, at 10:00 a.m., unless the dismissal entry is received prior to that time.

        IT IS SO ORDERED.



Date: March 31, 2020                                    /s/ Kimberly A. Jolson
                                                        KIMBERLY A. JOLSON
                                                        UNITED STATES MAGISTRATE JUDGE
